Citation Nr: 1231994	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  11-33 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for bilateral hearing loss for the period prior to May 12, 2012.  

2.  Entitlement to an increase in a 50 percent rating for bilateral hearing loss for the period since May 12, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 RO rating decision that denied an increase in a 10 percent rating for bilateral hearing loss.  In April 2012, the Board remanded this appeal for further development.  A June 2012 RO decision increased the rating for the Veteran's bilateral hearing loss to 50 percent, effective May 12, 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to May 12, 2012, a January 2010 VA audiological examination report shows that the Veteran had auditory acuity Level II in the right ear and auditory acuity Level V in the left ear; an April 2010 private audiological report shows that he had auditory acuity Level I in the right ear and auditory acuity Level II in the left ear; and a February 2012 private audiological report shows that he had auditory acuity Level III in the right ear and auditory acuity Level III in the left ear.  

2.  For the period since May 12, 2012, an April 2012 VA audiological examination report shows that the Veteran has auditory acuity Level VIII in the right ear and auditory acuity Level IX in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral hearing loss for the period prior to May 12, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).  

2.  The criteria for a rating in excess of 50 percent for bilateral hearing loss for the period since May 12, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an August 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in his possession that pertains to the claim.  The August 2009 letter (noted above) also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in June 2012.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service treatment records; post-service private and VA treatment records (including records contained in Virtual VA); and VA examination reports.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra.

Analysis

The Board has reviewed all the evidence in the appellant's claims file, which includes the following:  his contentions; service treatment records; post-service private and VA treatment records (including records contained in Virtual VA); and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric Level I for essentially normal acuity, through numeric Level XI for profound deafness.  38 C.F.R. § 4.85.  

A regulation, 38 C.F.R. § 4.86, also provides an alternative method for rating exceptional patterns of hearing impairment.  Such regulation provides:

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

The RO has rated the Veteran's bilateral hearing loss as 10 percent disabling for the period prior to May 12, 2012.  For the period since May 12, 2012, the Veteran's bilateral hearing loss has been rated 50 percent disabling.  

Thus, the Board must consider whether the Veteran is entitled to a rating in excess of 10 percent for his bilateral hearing loss for the period prior to May 12, 2012, and a rating in excess of 50 percent for the period since May 12, 2012.  

I.  Prior to May 12, 2012

Records contained within Virtual VA, a database containing a paperless version of the Veteran's claims file, and dated from February 2008 to October 2009, show treatment for multiple disorders.  

A January 2010 VA audiological examination report reveals pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
35
45
50
LEFT
N/A
25
50
70
70

The average pure tone threshold in the Veteran's right ear was 38 decibels and the speech recognition ability, using the Maryland CNC Test, was 84 percent.  The average pure tone threshold in the Veteran's left ear was 54 decibels and the speech recognition ability, using the Maryland CNC Test, was 72 percent.  The examiner indicated that the Veteran had normal to moderate sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  The examiner reported that the Veteran's bilateral hearing loss had significant effects on his occupation and that the impact on his occupational activities involved hearing difficulty.  

Records contained within Virtual VA and private treatment records dated from March 2010 to April 2012, refer to treatment for numerous disorders, including bilateral hearing loss.  

For example, an April 2010 audiological report, apparently from Siemens Hearing Clinic, notes pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
45
55
60
LEFT
N/A
35
65
70
70

The average pure tone threshold in the Veteran's right ear was 50 decibels and the average pure tone threshold in his left ear was 60 decibels.  The report notes speech recognition scores of 100 percent in the Veteran's right ear and 96 percent in the Veteran's left ear.  The Board observes that the examiner did not specifically indicate whether the Maryland CNC Test was used in regard to the speech recognition scores noted above.  The Board observes, however, that for the purposes of this decision, the Board will assume that the Maryland CNC Test was used by the examiner.  

A February 2012 audiological report from Orlando Ear, Nose and Throat Associates, P.A., reflects pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
55
65
70
LEFT
N/A
45
60
65
75

The average pure tone threshold in the Veteran's right ear was 59 decibels and the average pure tone threshold in his left ear was 61 decibels.  The report from Orlando Ear, Nose, and Throat Associates, P.A., notes speech recognition scores of 88 percent in the Veteran's right ear and 84 percent in the Veteran's left ear.  In a February 2012 statement, the examiner indicated that the audiological evaluation showed a progressive downsloping and noise induced hearing loss.  The impression was progressive noise induced hearing loss exacerbated by presbycusis and subjective tinnitus secondary to progressive noise induced hearing loss exacerbated by presbycusis.  The Board observes that the examiner did not specifically indicate whether the Maryland CNC Test was used in regard to the speech recognition scores noted above.  The Board observes, however, that for the purposes of this decision, the Board will assume that the Maryland CNC Test was used by the examiner.  

The Board notes that the January 2010 VA audiological examination report rendered decibel averages and speech discrimination scores that correlate to auditory acuity Level II in the Veteran's right ear and auditory acuity Level V in the left ear under Table VI of 38 C.F.R. § 4.85.  The findings do not qualify for consideration under Table VIA of 38 C.F.R. § 4.86.  Using Table VII of 38 C.F.R. § 4.85, the results warrant a 10 percent rating under Diagnostic Code 6100.  

The Board observes that the April 2010 audiological report, apparently from Siemens Hearing Clinic, rendered decibel averages and speech discrimination scores that correlate to auditory acuity Level I in the right ear and auditory acuity Level II in the left ear under Table VI of 38 C.F.R. § 4.85.  The findings do not qualify for consideration under Table VIA of 38 C.F.R. § 4.86.  Using Table VII of 38 C.F.R. § 4.85, the results warrant a 0 percent (noncompensable) rating under Diagnostic Code 6100.  As noted above, the examiner at the April 2010 audiological evaluation, apparently from Seimen's Hearing Clinic, did not specifically indicate whether the Maryland CNC Test was used in regard to the speech recognition scores.  The Board observes that if the Maryland CNC Test was not used, the audiological evaluation report is incomplete for VA purposes.  See 38 C.F.R. § 4.85.  For the purposes of this decision, the Board will assume that the Maryland CNC Test was used by the examiner at that time.  The Board notes that even assuming that the Maryland CNC Test was used, the results of the April 2010 audiological evaluation report, apparently from Seimen's Hearing Clinic, warrant a lower rating (0 percent) than the already assigned 10 percent rating for the period prior to May 12, 2012.  

The Board observes that the February 2012 audiological report from Orlando Ear, Nose, and Throat Associates, P.A., rendered decibel averages and speech discrimination scores that correlate to auditory acuity Level III in the Veteran's right ear and auditory acuity Level III in the left ear under Table VI of 38 C.F.R. § 4.85.  The findings do not qualify for consideration under Table VIA of 38 C.F.R. § 4.86.  Using Table VII of 38 C.F.R. § 4.85, the results warrant a 10 percent rating under Diagnostic Code 6100.  As noted above, the examiner at the February 2012 audiological evaluation from Orlando Ear, Nose, and Throat Associates, P.A., did not specifically indicate whether the Maryland CNC Test was used in regard to the speech recognition scores.  The Board observes that if the Maryland CNC Test was not used, the audiological evaluation report is incomplete for VA purposes.  See 38 C.F.R. § 4.85.  For the purposes of this decision, the Board will assume that the Maryland CNC Test was used by the examiner at that time.  The Board notes that even assuming that the Maryland CNC Test was used, the results of the February 2012 audiological evaluation report from Orlando Ear, Nose, and Throat Associates, P.A., warrant no more than the already assigned 10 percent rating for the period prior to May 12, 2012.  

Based on the reports during the period prior to May 12, 2012, the Veteran's hearing tests do not support findings that would warrant more than the assigned 10 percent rating.  The use of hearing aids does not affect the Veteran's rating, as hearing tests are conducted without hearing aids.  38 C.F.R. § 4.85(a).  

The preponderance of the evidence is against a rating higher than 10 percent for the period prior to May 12, 2012, and thus, as to this aspect of the claim, the benefit-of-the-doubt rule does not apply, and this part of the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Since May 12, 2012

The most recent May 12, 2012, VA audiological examination report reveals pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
65
65
70
75
LEFT
N/A
65
75
75
85

The average pure tone threshold in the Veteran's right ear was 69 decibels and the speech recognition ability, using the Maryland CNC Test, was 52 percent.  The average pure tone threshold in the Veteran's left ear was 75 decibels and the speech recognition ability, using the Maryland CNC Test, was 49 percent.  The diagnoses were sensorineural hearing loss (in the frequency range of 500-4000 Hertz) in the Veteran's right ear and sensorineural hearing loss (in the frequency range of 500-4000 Hertz) in the Veteran's left ear.  The examiner indicated that the Veteran's hearing loss impacted the ordinary conditions of his daily life, including his ability to work.  The examiner reported that the Veteran stated that he would become embarrassed when he had to ask for people to repeat themselves.  

The Board notes that the August 2008 audiological examination report rendered decibel averages and speech discrimination scores that correlate to auditory acuity Level VIII in the right ear and auditory acuity Level IX in the left ear under Table VI of 38 C.F.R. § 4.85.  The Board notes, however, that the right ear and left ear findings do qualify for consideration under Table VIA of 38 C.F.R. § 4.86(a).  Using that section, the Veteran's hearing level in his right ear translates to auditory acuity Level V and his hearing level in his left ear translates to auditory acuity Level VII.  As the results under Table VI are higher, the auditory acuity levels under Table VI will be used for the Veteran's right ear (Level VIII) and left ear (Level IX).  Using Table VII of the 38 C.F.R. § 4.85, the results warrant a 50 percent rating for bilateral hearing loss under Diagnostic Code 6100.  

Based on the May 12, 2012, VA audiological examination report, the Board finds that the Veteran's hearing test results support findings that would warrant no more than the currently assigned 50 percent rating for the period since May 12, 2012.  

As the preponderance of the evidence is against the claim for a rating higher than 50 percent for bilateral hearing loss for the period since May 12, 2012, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board is sympathetic to the Veteran's contentions regarding the severity of his service-connected bilateral hearing loss.  The Board notes, however, that applying the rating criteria to the audiological test results does not warrant more than the currently assigned 10 percent for the period prior to May 12, 2012, and more than 50 percent rating for the period since May 12, 2012.  The use of hearing aids does not affect the Veteran's rating, as hearing tests are conducted without hearing aids.  38 C.F.R. § 4.85(a).  

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule provides for higher ratings for Veteran's hearing loss, but findings supporting a higher rating have not been documented.  In addition, it has not been shown that the service-connected disability has required frequent periods of hospitalization or has produced marked interference with the Veteran's capacity for employment.  For these reasons, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.

In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

Here, at the January 2010 VA audiological examination, the examiner indicated that the Veteran's bilateral hearing loss had significant effects on his occupation and that the impact of his occupational activities involved hearing difficulty.  The Board notes that the examiner did not indicate that the Veteran's hearing loss disability impaired his ability to work in all work environments.  Additionally, the Board observes that the examiner, pursuant to the May 12, 2012, VA audiological examination report, reported that Veteran's hearing loss impacted the ordinary conditions of his daily life, including his ability to work.  The examiner reported that the Veteran stated that he would become embarrassed when he had to ask for people to repeat themselves.  The Board notes that the VA examiner did not indicate that the Veteran's hearing loss disability impaired his ability to work in all work environments.  In fact, the examiner solely referred to the Veteran becoming embarrassed when he had to repeat himself.  The Board has also considered the written statements the Veteran submitted in support of his claim.  While the Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by such evaluation.  

Finally, although the evidence shows some occupational impairment and that his bilateral hearing loss impacts his ability to work, as noted above, that is contemplated by the assigned rating.  In addition, the evidence does not show, and the Veteran has not alleged, that he is unemployable due to his bilateral hearing loss.  As such, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised.


ORDER

An increased rating, in excess of 10 percent for bilateral hearing loss for the period prior to May 12, 2012, is denied.  

An increased rating, in excess of 50 percent for bilateral hearing loss for the period since May 12, 2012, is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


